—Appeal by the defendant from two judgments of the County Court, Westchester County (Angiolillo, J.), both rendered December 21, 1994, convicting him of burglary in the second degree under Superior Court Information No. 94-00813, and burglary in the *441second degree under Superior Court Information No. 94-00815, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s challenge to his plea allocutions is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record amply demonstrates that the defendant knowingly, intelligently, and voluntarily entered his pleas (see, People v Harris, 61 NY2d 9), and there is no suggestion that the allocutions cast significant doubt on his guilt (see, People v Lopez, 71 NY2d 662). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.